                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 In re:                                              )    Case No. 1-20-12593-kmp
                                                     )
 DOUGLAS & MELANIE MENSING,                          )    Chapter 12
                                                     )
           Debtors and Debtors in Possession.        )    Hon. Katherine Maloney Perhach
                                                     )
                                                     )    MOTION TO SEAL
                                                     )
                                                     )
 SSN: XXX-XX-7667                                    )
      XXX-XX-9564                                    )
                                                     )

          Douglas and Melanie Mensing, debtors and debtors in possession in this Chapter 12 case

(the “Debtors”), ask this court to enter an order sealing the Statement of Social Security Number

[included in Docket #1] filed by them on October 14, 2020. In support of this motion the Debtors

allege the document they filed discloses their entire Social Security numbers, and sealing this

document is necessary to safeguard this sensitive personal information.

          WHEREFORE, the Debtors ask this court to enter an order sealing the Statement of Social

Security Number previously filed by them in this case. The Debtors ask for any additional or

different relief this court deems appropriate.


November 4, 2020                                         /s/ Vincent R. Ledlow
                                                         Vincent R. Ledlow, Esq., AT0013348
                                                         Bradshaw, Fowler, Proctor & Fairgrave, PC
                                                         801 Grand Avenue, Suite 3700
                                                         Des Moines, IA 50309-8004
                                                         515-246-5870
                                                         515-246-5808 FAX
                                                         ledlow.vincent@bradshawlaw.com

                                                         Proposed general reorganization counsel
                                                         for Douglas and Melanie Mensing, Debtors
                                                         and Debtors in Possession



                                                 1
                                 CERTIFICATE OF SERVICE

        I certify that, on the date this pleading, motion, or other paper was filed using the court’s
CM/ECF system, according to the information in that system available immediately prior to filing,
the following individuals or entities were served with this pleading, motion, or other paper by the
court’s CM/ECF system upon its filing at the email addresses set forth below.

Mark Harring
court@ch13wdw.org

Christopher M. Seelen
cseelen@ruderware.com
jdawson@ruderware.com
lnimon@ruderware.com

U.S. Trustee's Office
USTPRegion11.MD.ECF@usdoj.gov

Virginia E. George
vgeorge@steinhilberswanson.com
WI16@ecfcbis.com
8488829420@filings.docketbird.com


                                                      /s/ Vincent R. Ledlow
                                                      Of Counsel




                                                 2
